 1                                                                                    O
 2
 3
 4
 5
 6
 7
 8
                        United States District Court
 9
                        Central District of California
10
11
     SPACE EXPLORATION                          Case № 2:19-cv-07927-ODW (GJSx)
12
     TECHNOLOGIES CORP.,
13                                              ORDER DENYING PLAINTIFF’S
                       Plaintiff,               MOTION FOR JUDGMENT ON
14
           v.                                   THE CERTIFIED
15                                              ADMINISTRATIVE RECORD
     UNITED STATES OF AMERICA,
                                                [170][215]
16
                       Defendant,
17
           v.                                         FINAL REDACTED VERSION
18                                                            10/9/2020
     BLUE ORIGIN, LLC, et al.,
19
                       Defendant-Intervenors.
20
21
22                                  I.   INTRODUCTION
23         Before the Court is Space Exploration Technologies, Corp.’s (“SpaceX” or
24   “Plaintiff”) Motion for Judgment on the Certified Administrative Record, filed on
25   December 10, 2019, challenging a final award decision made by the United States Air
26   Force Space and Missiles Systems Center (“SMC” or “Agency”). (Mot., ECF No. 170.)
27   SpaceX argues that SMC acted unlawfully, arbitrarily, and capriciously in awarding
28   certain Launch Service Agreements (“LSAs”) to Defendant-Intervenors Blue Origin,
 1   LLC (“Blue Origin”), United Launch Services, LLC (“ULS”1 or “ULA”), and Orbital
 2   Sciences Corporation (“Orbital”) (collectively along with Plaintiff, “Offerors”).
 3   (Mot. 6, 20.) The Motion has gone through multiple rounds of briefing,2 and the Court
 4   heard argument from the Parties on June 19, 2020.
 5          Paraphrasing Dr. Leonard McCoy, “I’m a Judge, not a rocket scientist.” The
 6   Court’s role is not to second-guess the Agency’s technical reasoning, but rather to
 7   consider whether SMC sufficiently identified its needs and provided a rational
 8   explanation for its award decision. SpaceX may be the revolutionary leader in space
 9   technology, as it repeatedly claims in its papers. Still, it had the sole responsibility to
10   craft its LSA proposal with due consideration for the Agency’s stated needs and
11   mission, no matter how limited those needs may have been compared to SpaceX’s
12   ambitious vision. For the following reasons, the Court DENIES SpaceX’s Motion.
13                                     II.    BACKGROUND
14          A.     Historical Context
15          The National Security Space Launch Program (“NSSL Program”)—previously
16   known as the Evolved Expendable Launch Vehicle Program (“EELV Program”)3—is
17   charged with “procuring launch services to meet national security space (NSS) launch
18   requirements.” (Certified Administrative Record (“AR”) Tab 19, 786, filed under seal,
19   ECF No. 204.) Among other things, the NSSL Program is vital to the delivery of
20   satellites that serve as “the nation’s eyes and ears.” (See AR Tab 19, 786 (describing
21   the role of NSS satellites in secure communications and GPS systems, weather imaging,
22   and warfighting).)
23          For over 20 years, the United States has been trying to cease using Russian-made
24
25   1
       The ULS is a subsidiary of United Launch Alliance (“ULA”). The Parties refer to that Intervenor
26   interchangeably as ULS and ULA. The Court will refer to it as “ULA.”
     2
       There is significant duplication in the arguments raised by the Government and Intervenors. The
27   Court will mostly cite to the Government’s arguments without cross citations.
     3
       Congress renamed the EELV Program in the National Defense Authorization Act (“NDAA”) of
28   2019. Pub. L. No. 115-232, § 1603(b), 132 Stat. 1636, 2105 (2018).


                                                    2
 1   rocket engines for national security reasons. Hr’g on Mil. Space Launch & the Use of
 2   Russian-Made Rocket Engines Before the Senate Comm. on Armed Servs., 114th
 3   Cong. 2–3 (2016) (opening statements of Sen. John McCain, Chairman),
 4   https://fas.org/irp/congress/2016_hr/engines.pdf.          This goal has been plagued by
 5   significant inaction and delays. See id. at 2 (“Yet 20 years later, after numerous stalling
 6   efforts rooted in corporate greed and naïve assertions of defense cooperation with
 7   Russia, little progress has been made in limiting the influence of Russia on space
 8   launch.”). Notwithstanding these obstacles, Congress remains committed to “transition
 9   from the use of non-allied space launch engines to a domestic alternative” for delivering
10   NSS payloads into space. NDAA of 2015, Pub. L. No. 113-291, § 1604(a)(1), 128
11   Stat. 3292, 3623 (2014).
12          In 2011, SMC crafted a multi-phase strategy to comply with Congress’s directive.
13   (See AR Tab 19, 787.) In the LSA Phase in question, SMC sought to “increase the pool
14   of launch vehicles that meet the Air Force’s needs by ‘invest[ing] in industry to develop
15   enhanced configurations to support all [National Security Space] requirements.’” Space
16   Expl. Techs. Corp. v. United States, 144 Fed. Cl. 433, 444 (2019) (quoting AR Tab 19,
17   789). In other words, the purpose of the LSA Phase was not to acquire any goods or
18   services, but instead to foster a competitive field in preparation for Phase 2 in which
19   SMC would procure launch services. Id. (citing AR Tab 19, 786; AR Tab 38, 1261).
20          B.     The LSA Request for Proposals
21          On October 5, 2017, pursuant to its authority to enter into “other transactions”
22   agreements (“OTs”),4 SMC issued a Request for Proposals (“RFP”) related to the LSAs
23   4
       OTs are agreements that are not procurement contracts, cooperative agreements, or grants and thus
24   are not required to comply with the Federal Acquisition Regulation (“FAR”). See 10 U.S.C. § 2371(a);
     32 C.F.R. § 3.2. The Department of Defense may use OTs to “carry out prototype projects that are
25   directly relevant to enhancing the mission effectiveness of military personnel and the supporting
26   platforms, systems, components, or materials proposed to be acquired or developed by the Department
     of Defense, or to improvement of platforms, systems, components, or materials in use by the armed
27   forces.” 10 U.S.C. § 2371b(a)(1). “To the maximum extent practicable, competitive procedures shall
     be used when entering into agreements to carry out the prototype projects under subsection (a).” 10
28   U.S.C. § 2371b(b)(2).


                                                      3
 1   in question. (AR Tab 38, 1256.) SMC amended the RFP three times in early 2018.
 2   (AR Tab 38, 1256.) According to SMC, the RFP “continue[d] the [NSSL Program’s]
 3   strategy to quickly transition from the use of non-allied space launch engines,
 4   implement sustainable competition for [NSS] launch services, and maintain assured
 5   access to space as required by [Congress].” (AR Tab 38, 1260.) Specifically, SMC’s
 6   strategy involved leveraging commercial launch solutions to secure at least two
 7   domestic, commercial launch service providers that meet NSS requirements. (AR
 8   Tab 38, 1260.)
 9         SMC sought proposals for two payload categories: (1) Category A/B missions,
10   which comprise the majority of the NSS launches and constitute the most imminent
11   need; and (2) Category C missions, which will carry the heaviest payloads. (AR Tab 38,
12   1261, 1286, 1288.) The need dates for Category A/B missions were April 1, 2022 (for
13   launches from the east or west coast) and October 1, 2024 (for launches from the west
14   coast). (AR Tab 38, 1284, 1288.) The need dates for Category C were September 1,
15   2025 (tentative) for the Polar 2 mission and October 1, 2026 (firm) for the GEO 2
16   mission. (AR Tab 38, 1288.)
17         SMC evaluated the Offerors’ proposals based on three main criteria, including
18   EELV Approach, Technical, and Investment Cost. (AR Tab 38, 1262, 1281–85.) The
19   second factor was divided into two subfactors; Design and Schedule. (AR Tab 38,
20   1281.) Under the EELV Approach factor, SMC evaluated whether the Offerors’
21   development and qualification approaches met the launch system requirements. (AR
22   Tab 38, 1281–83.)     The Design subfactor assessed the risks associated with the
23   Offerors’ designs of their launch vehicles’ booster systems and upper stages. (AR
24   Tab 38, 1283–84.)    The Schedule subfactor evaluated the risk that the Offerors’
25   proposals would be unable to meet the required need dates. (AR Tab 38, 1284.) Finally,
26   under the Investment Cost factor, SMC evaluated the Offerors’ proposed costs,
27   including the total investments by the Government, private industry, and the Offerors
28   themselves. (AR Tab 38, 1284.)


                                               4
 1         Using these evaluation factors, SMC set out to choose the portfolio of solutions
 2   that was “most advantageous in achieving the Government’s goal of assured access to
 3   space via two or more domestic commercial launch providers that also meet NSS
 4   requirements.” (AR Tab 38, 1285.) The Government’s stated preference was for a
 5   portfolio containing at least three LSAs. (AR Tab 38, 1285.)
 6         C.    The LSA Competition
 7         SpaceX and the Intervenors were the only companies that competed for the LSAs.
 8   (AR Tab 132, 41419.) SpaceX proposed a family of launch vehicles, including its NSS-
 9   certified Falcon 9, NSS-certified Falcon Heavy, and Starship (formerly known as the
10   Big Falcon Rocket or “BFR”). (AR Tab 132, 41421.) SpaceX proposed these three
11   vehicles for the Category A/B missions and the third only for the Category C missions.
12   (AR Tab 132, 41579.)
13         ULA proposed its Vulcan Centaur Launch System powered by a booster engine,
14   BE-4, that is made by Blue Origin. (AR Tab 132, 41420.) Blue Origin proposed its
15   New Glenn vehicle powered by its own BE-4 engine. (AR Tab 132, 41420.) Finally,
16   Orbital proposed its OmegA vehicle powered by Aerojet Rocketdyne engines. (AR
17   Tab 132, 41421.)
18         D.    SMC’s LSA Award Decision
19         On October 9, 2018, SMC awarded LSAs to ULA for $967 million, Orbital for
20   $792 million, and Blue Origin for $500 million. (AR Tab 135, 41732; AR Tab 136,
21   41752–53.) SMC rated ULA’s proposal the highest for having an outstanding approach,
22   low risk, and reasonable costs. (AR Tab 136, 41753.) SMC determined that Orbital’s
23   proposal had a good approach with mostly low risk at a reasonable cost. (AR Tab 136,
24   41753.) Although SMC concluded that Blue Origin had an outstanding approach at a
25   reasonable cost, it suffered from moderate risk that would need to be monitored. (AR
26   Tab 136, 41753.) On the other hand, SMC did not award an LSA to SpaceX because
27   SMC concluded that SpaceX’s “outstanding technical approach” was offset by the risks
28   in its approach and schedule. (AR Tab 136, 41753.) In addition, SMC noted that


                                               5
 1   SpaceX’s innovative approach was the costliest in terms of Government investment and
 2   overall total cost. (AR Tab 136, 41753.)
 3         SpaceX moves the Court to: (1) “declare the LSA award decision arbitrary,
 4   capricious, and unlawful;” (2) “award SpaceX an appropriate LSA or enjoin any further
 5   investment [and performance] under the LSAs;” (3) in the alternative, “direct the [SMC]
 6   to reevaluate the LSA proposals” or “revise the RFP to reflect the [SMC]’s actual needs,
 7   reopen the competition, and make a new LSA award decision;” and (4) “provide such
 8   other relief as the Court deems just and appropriate.” (Notice of Mot. & Mot. 1–2, ECF
 9   No. 170.)
10                             III.   STANDARD OF REVIEW
11         Section 706(2)(A) of the Administrative Procedure Act (“APA”) requires a
12   reviewing court to uphold agency action unless it is “arbitrary, capricious, an abuse of
13   discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). Under this
14   standard, courts will “sustain an agency action if the agency has articulated a rational
15   connection between the facts found and the conclusions made.” Pac. Coast Fed’n of
16   Fishermen’s Ass’ns v. U.S. Bureau of Reclamation, 426 F.3d 1082, 1090 (9th Cir.
17   2005). In determining whether an agency determination violated the APA, courts must
18   focus their review on the administrative record, “not some new record made initially in
19   the reviewing court.” Jet Inv., Inc. v. Dep’t of the Army, 84 F.3d 1137, 1139 (9th Cir.
20   1996) (internal quotation marks omitted).
21         The arbitrary or capricious standard is a deferential standard of review under
22   which the agency’s action carries a presumption of regularity. See Citizens to Pres.
23   Overton Park, Inc. v. Volpe, 401 U.S. 402, 415–16 (1971), abrogated in part on other
24   grounds as recognized in Califano v. Sanders, 430 U.S. 99 (1977); Kern Cnty. Farm
25   Bureau v. Allen, 450 F.3d 1072, 1076 (9th Cir. 2006). Although the court’s inquiry
26   must be “searching and careful, . . . the ultimate standard of review is a narrow one.”
27   Marsh v. Or. Nat. Res. Council, 490 U.S. 360, 378 (1989) (internal quotation marks
28   omitted). Thus, “[e]ven when an agency explains its decision with less than ideal


                                                 6
 1   clarity, a reviewing court will not upset the decision on that account if the agency’s path
 2   may reasonably be discerned.” Alaska Dep’t of Env’t Conservation v. E.P.A., 540
 3   U.S. 461, 497 (2004) (internal quotation marks omitted). It is not the reviewing court’s
 4   task to “make its own judgment about” the appropriate outcome. River Runners for
 5   Wilderness v. Martin, 593 F.3d 1064, 1070 (9th Cir. 2010). “Congress has delegated
 6   that responsibility to the [agency].” Id. “The court’s responsibility is narrower: to
 7   determine whether” the agency complied with the APA. Id.
 8         This traditional deference to the agency is at its highest where a court is reviewing
 9   an agency action that required a high level of technical expertise. Marsh, 490 U.S.
10   at 377; see also Balt. Gas & Elec. Co. v. Nat. Res. Def. Council, Inc., 462 U.S. 87, 103
11   (1983) (“When examining this kind of scientific determination, as opposed to simple
12   findings of fact, a reviewing court must generally be at its most deferential.”). As part
13   of this deference, courts afford the agency discretion to choose among scientific models
14   and “reject an agency’s choice of a scientific model only when the model bears no
15   rational relationship to the characteristics of the data to which it is applied.” San Luis
16   & Delta-Mendota Water Auth. v. Jewell, 747 F.3d 581, 621 (9th Cir. 2014) (internal
17   quotation marks omitted).
18         Nevertheless, the deference owed to agencies is not unlimited. Courts may not
19   automatically defer to an agency’s conclusions, even when those conclusions are
20   scientific. See Marsh, 490 U.S. at 378. Rather, a court’s review must be sufficiently
21   probing to ensure that the agency has not:
22         relied on factors which Congress has not intended it to consider, entirely
23         failed to consider an important aspect of the problem, offered an
           explanation for its decision that runs counter to the evidence before the
24         agency, or is so implausible that it could not be ascribed to a difference in
25         view or the product of agency expertise.
26   Motor Vehicle Mfrs. Ass’n of the U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463
27   U.S. 29, 43 (1983). A different approach “would not simply render judicial review
28   generally meaningless, but would be contrary to the demand that courts ensure that


                                                  7
Case 2:19-cv-07927-ODW-GJS Document 223 Filed 09/24/20 Page 8 of 36 Page ID #:3333




   1   agency decisions are founded on a reasoned evaluation of the relevant factors.” Marsh,
   2   490 U.S. at 378 (internal quotation marks omitted).
   3                                         IV.    DISCUSSION
   4          SpaceX accuses SMC of an uncompetitive scheme to serve the needs of ULA,
   5   the company that, allegedly, formerly monopolized the commercial space industry.
   6   (Mot. 1–2, 5, 19.) SpaceX notes that the two other Intervenors, Blue Origin and Orbital,
   7   are currently developing major components for ULA’s new rocket. (Mot. 5.) Thus,
   8   SpaceX believes that, in choosing to award the three LSAs to ULA and its two business
   9   partners, SMC was simply “subsidizing the development of a new launch system
  10   offered by ULA.” (Mot. 5.)5
  11          SpaceX makes three principal arguments for why the Court should grant it
  12   judgment, including that: (1) SMC violated the RFP and Congressional direction; (2)
  13   SMC’s cost evaluations were anticompetitive and irrational; and (3) SMC’s risk
  14   assessments were anticompetitive and irrational.               (See Mot. 17–35.)          To avoid
  15   duplicative analysis, the Court will begin by addressing the latter. However, as a
  16   preliminary matter, Blue Origin argues that SpaceX has failed to comply with the legal
  17   standard governing the Motion, which required SpaceX to have challenged and
  18   appealed the “final” agency action.            (See Blue Origin Opp’n 8, ECF No. 179.)
  19   Accordingly, before addressing the merits of SpaceX’s arguments, the Court will
  20   address Blue Origin’s threshold argument.
  21          A.      Final Agency Action
  22          APA claims must address “‘final agency action for which there is no other
  23   adequate remedy in court.’” Rattlesnake Coal. v. U.S. E.P.A., 509 F.3d 1095, 1103
  24   (9th Cir. 2007) (quoting 5 U.S.C. § 704). An agency action is “final” under the APA
  25
       5
  26     The Court declines SpaceX’s invitation to question the Agency’s true motives. The Supreme Court
       has cautioned that judicial inquiry into “executive motivation represents a substantial intrusion into
  27   the workings of another branch of Government and should normally be avoided.” Dep’t of Commerce
       v. New York, 139 S. Ct. 2551, 2573 (2019) (internal quotation marks omitted). In addition, SpaceX
  28   ignores that SMC has outlined other rational explanations for its portfolio decisions.


                                                         8
 1   when “(1) the agency reaches the ‘consummation’ of its decisionmaking process and
 2   (2) the action determines the ‘rights and obligations’ of the parties or is one from which
 3   ‘legal consequences will flow.’” Id. (quoting Bennett v. Spear, 520 U.S. 154, 177–78
 4   (1997)).
 5         Blue Origin argues that the Court cannot review the agency action that SpaceX
 6   objects to because it does not constitute a reviewable final decision. (See Blue Origin
 7   Opp’n 11.)    Instead, Blue Origin contends that SpaceX should have focused on
 8   addressing the Agreements Officer’s (“AO”) decision, which rejected SpaceX’s
 9   administrative objections. (See Blue Origin Opp’n 10.) SpaceX responds that the
10   decision in question is a final action because it was not tentative or interlocutory and
11   had direct and appreciable legal consequences. (Reply 5, ECF No. 182.) SpaceX also
12   argues that the RFP is neither a statute nor regulation mandating exhaustion. (Reply 6.)
13         Although somewhat persuasive, Blue Origin’s argument ultimately fails because
14   it relies on the unsupported conclusions that the RFP’s appeal provision was mandatory
15   and that the AO reviewed SpaceX’s objections de novo. Contrary to Blue Origin’s
16   contentions, section 1.4 of the RFP does not expressly require administrative exhaustion
17   before judicial review. See Darby v. Cisneros, 509 U.S. 137, 154 (1993) (holding that
18   exhaustion is only required where expressly required by statute or an agency rule).
19   Instead, section 1.4 merely sets forth the requirements that the Offerors had to follow if
20   they wished to present an objection to the AO. Compare (AR Tab 35, 1068 (RFP
21   section 1.4)) with Idaho Sporting Cong., Inc. v. Rittenhouse, 305 F.3d 957, 965 (9th Cir.
22   2002) (citing 7 U.S.C. § 6912(e) which specifically requires “[e]xhaustion of
23   administrative appeals”).
24         Blue Origin’s strongest argument is that SMC’s initial decisions became nonfinal
25   when SpaceX opted to seek the AO’s reconsideration. (See Blue Origin Sur-Reply 7,
26   ECF No. 191 (quoting ICC v. Locomotive Eng’rs, 482 U.S. 270 (1987)).) But the cases
27   that Blue Origin cites involved de novo administrative appeals. Here, Blue Origin fails
28   to support its claim that the AO reviewed the matter de novo in considering SpaceX’s


                                                 9
 1   objections. Indeed, the Court cannot find any indication in the RFP or the AO’s record
 2   that the AO’s review was de novo. Instead, it appears that the AO simply affirmed
 3   SMC’s analysis after finding that SpaceX’s objections lacked merit. (See AR Tab 152,
 4   43100.) The fact that the AO issued its decision in a mere six pages, compared to
 5   SMC’s thousands of pages of analysis, further undermines Blue Origin’s claim. Indeed,
 6   if limited to the AO’s summary dismissal of SpaceX’s objections, the Court would be
 7   hard-pressed to carry out its duty to review the Government’s award decisions.
 8         Accordingly, the Court rejects Blue Origin’s threshold argument and proceeds to
 9   consider SpaceX’s objections.
10         B.     SMC’s Risk Assessments
11         SpaceX argues that SMC’s risk assessments violated statutory mandates and the
12   principles of fair play, thus constituting an abuse of discretion. (Mot. 24–25 (quoting
13   Dubinsky v. United States, 43 Fed. Cl. 243, 259 (1999)).) First, SpaceX argues that
14   SMC improperly negated risks in the Intervenors’ proposals for the Category A/B
15   missions. (Mot. 25.) Second, SpaceX contends that SMC’s risk assessments were
16   anticompetitive because it assigned a “high risk” to SpaceX’s Category C solution based
17   on unstated criteria that deviated from the RFP. (Mot. 29.) Lastly, SpaceX argues that
18   SMC arbitrarily concluded that SpaceX’s Category C solution would not meet the RFP
19   need date. (Mot. 31.)
20                1.    SMC’s Category A/B Mission Risk Assessments
21         SpaceX asserts that SMC wrongly negated schedule risks created by the
22   Intervenors’ proposals to its Category A/B missions. (Mot. 25.) According to SpaceX,
23   the RFP did not advise the Offerors that SMC deemed these risks less critical to assured
24   access to space or that it would excuse offeror risk based on an unstated backup plan.
25
26
27
28



                                               10
 1   (Mot. 25.) SpaceX argues that it would have proposed differently had it known that
 2   Category C mission risks would drive SMC’s LSA decisions. (Mot. 25.)6
 3          “Schedule risks” refer to the Offerors’ ability to: (1) launch Category A/B
 4   payloads from either the east or west coast by April 1, 2022 (“Criteria 1”); (2) launch
 5   Category A/B payloads from the west coast by October 1, 2024 (“Criteria 2”); and (3)
 6   launch Category C payloads to a specific orbit, Polar 2, by September 1, 2025
 7   (“Criteria 3”). (See AR Tab 132, 41427.) In evaluating schedule risk, SMC considered,
 8   among other things, the proposals’ margin of time between final certification flight and
 9   the Criteria need dates (hereinafter, “Final Certification Margin”). (See, e.g., AR
10   Tab 132, 41618.) The purpose of this time period was to allow the Government to
11   assess the prototype for any remaining issues and make necessary repairs or design
12   changes. (See AR Tab 132, 41457 (noting that, on average, it takes the Government
13   two months to conduct its post-flight analysis).)
14          SpaceX’s arguments fail for several reasons.               Most importantly, SpaceX
15   incorrectly claims that SMC requires a Final Certification Margin benchmark of 14
16   months to achieve a “low risk” schedule rating. (Mot. 26.) SpaceX emphasizes it was
17   the only Offeror that proposed a Final Certification Margin longer than 14 months.
18   Although the Government admits that the 14-month benchmark is a historical predictor
19   for low risk, it argues that the benchmark is merely a guideline subject to deviation
20   depending on the special circumstances of a particular project. (U.S. Opp’n 11, ECF
21   No. 177.) Indeed, the evidence which SpaceX claims supports its argument actually
22   undermines it. (See AR Tab 135, 41725 (referring to the 14-month Final Certification
23   Margin as only “typical of a low risk schedule” (emphasis added)).)
24          Although SMC did not require a 14-month Final Certification Margin to qualify
25   for a low risk rating, it did carefully consider that benchmark in evaluating the Offerors’
26
     6
27     To begin, the Court finds no support in the record for SpaceX’s conclusory argument that SMC
     assigned more weight to the Category C missions. (See, e.g., AR Tab 38, 1282–86.) Accordingly, the
28   Court will only consider SpaceX’s other arguments.


                                                    11
 1   proposals. For instance, with respect to ULA, far from “negat[ing] the impact of risk
 2   to the Category A/B missions” as SpaceX argues, SMC acknowledged that ULA’s
 3   proposed                                                                         . (See AR
 4   Tab 132, 41457
 5                                          Nevertheless, SMC concluded that
 6
 7                           (See AR Tab 132, 41457.) Indeed, SMC noted
 8
 9                                                   (See AR Tab 132, 41457; AR Tab 135,
10   41720–21; ULA Opp’n 18, ECF No. 180 (citing AR Tab 38, 1282).)
11         SMC also carefully considered Orbital’s and Blue Origin’s divergence from the
12   14-month benchmark, which ultimately hurt both of their schedule risk scores. (See AR
13   Tab 132, 41510 (classifying Blue Origin’s Final Certification Margin of                 as
14   a          ), 41555 (classifying Orbital’s Final Certification Margin of              as a
15                        ).) In addition, contrary to SpaceX’s argument, (see Mot. 27),
16   SMC did consider the Intervenors’ development experience in determining their risk
17   ratings. For instance, SMC classified the fact that Orbital had never developed an
18   EELV class launch vehicle as a “significant weakness” and gave Blue Origin a
19              than ULA—despite Blue Origin’s better Final Certification Margin of
20          —because of                                         . (AR Tab 132, 41510–14
21
22                  , 41555–58 (finding that Orbital’s experience did not justify a
23   Final Certification Margin).)
24         Nevertheless, SpaceX argues that SMC assessed a lower risk to Blue Origin and
25   Orbital because SMC had a backup plan to use SpaceX’s or ULA’s Russian-powered
26   solutions in the event Blue Origin’s and Orbital’s proposals failed. (See Mot. 25.) The
27   Government argues that no such backup plan was considered in evaluating the
28   Intervenors’ schedule risk. (U.S. Opp’n 15.) Although no such plan is mentioned in


                                                12
 1   key evaluation documents,7 there is evidence that SMC considered this option in
 2   arriving at its ratings.        (See AR Tab 101, LSA Conversation with Orbital on
 3   Rating 33:10–36:00; AR Tab 101, LSA Conversation with Blue Origin on
 4   Rating 24:40–28:20; AR Tab 101, LSA Conversation with ULA on Rating 39:45–
 5   42:27.) However, the Court is not persuaded that SMC acted arbitrarily or capriciously
 6   in buying down some of the Intervenors’ risks based on this backup plan, even if
 7   unstated. See Dep’t of Commerce, 139 S. Ct. at 2573 (“[A] court may not reject an
 8   agency’s stated reasons for acting simply because the agency might also have had other
 9   unstated reasons.”). That SMC was willing to fall back on SpaceX’s proposal if
10   absolutely necessary does not mean that SpaceX’s proposal should have been selected,
11   as SpaceX appears to argue.
12          Finally, the Government and Intervenors argue that in attacking the Intervenors’
13   schedule risk ratings, SpaceX minimized its own schedule risks. (U.S. Opp’n 13; ULA
14   Opp’n 28.) The Court agrees. Specifically, SpaceX ignores that it had yet to develop
15   the vertical integration capability8 required for Category A/B launches. (U.S. Opp’n 13
16   (citing AR Tab 132, 41584).) SMC found this to be a weakness, albeit one that could
17   be managed through “[s]pecial Participant emphasis and close Government
18   monitoring.” (AR Tab 132, 41616.) However, SpaceX argues that SMC erred in
19   ignoring SpaceX’s offer to begin the vertical integration project earlier. (Mot. 28 n.13
20   (citing AR Tab 123, 39864).) But that offer came with conditions—only if a clear
21   mission need arose or enough funding became available—which SMC was within its
22   discretion to refuse. (See AR Tab 123, 39864.) SpaceX also argues that its Final
23   7
       For instance, the backup plan is not mentioned in the documents prepared by the AO and Evaluation
24   Team Chairperson, (U.S. Opp’n 15 (citing AR Tab 132, 41413–41660)), the Source Selection
     Authority Award Briefing document, (U.S. Opp’n 15 (citing AR Tab 134, 41664–41713)), Portfolio
25   Recommendation document, (U.S. Opp’n 15 (citing AR Tab 135, 41714–44)), or the award decision
26   itself, (U.S. Opp’n 15 (citing AR Tab 136, 41745–53)).
     8
       According to the Government, “vertical integration” refers to the launch system’s ability to “maintain
27   the EELV Primary Payload in the Vertical Orientation for all operations until Liftoff.” (AR Tab 18,
     757.) ULA states that vertical integration is necessary to protect sensitive NSS satellites. (ULA
28   Opp’n 10.)


                                                       13
 1   Certification Margin was actually        months when measured according to the Air
 2   Force’s east coast vertical integration need date, rather than the RFP need date.
 3   (Mot. 28 n.13 (citing AR Tab 132, 41615).) However, SMC was right to rely on the
 4   official RFP dates, known to the Offerors, as opposed to the Air Force’s tentative plan
 5   to push an east coast launch requiring vertical integration until late 2023.
 6         In sum, SMC’s risk determinations concerning the Category A/B missions were
 7   rational considering the administrative record. SMC’s decisions deserve substantial
 8   deference given the high-level technical expertise required to assess the proposals’
 9   risks. See Marsh, 490 U.S. at 377. Accordingly, the Court rejects SpaceX’s arguments
10   that SMC acted arbitrarily and capriciously in assessing the Offerors’ risks to the
11   Category A/B missions.
12                2.     SpaceX’s High-Risk Schedule Rating for Category C Missions
13         Next, SpaceX argues that SMC’s risk assessment process was anticompetitive
14   because it graded SpaceX’s Category C solution based on unstated criteria that deviated
15   from the RFP. (Mot. 29.) SpaceX offers two main arguments in support of its position.
16         First, SpaceX contends that SMC erred in deeming SpaceX’s Category C solution
17   incomplete simply because it was not tailored to the Government’s current Category C
18   payload processing procedures (“CONOPs”), which use Government facilities and
19   processes. (Mot. 29.) SpaceX argues that the RFP did not direct the Offerors to process
20   Category C payloads in specifically-designed and tailored Government facilities or to
21   incorporate the Government’s CONOPs into their proposals. (Mot. 29.) The RFP also
22   did not warn the Offerors that changing current processes might result in an incomplete
23   rating. (Mot. 29.) SpaceX argues that if SMC considered its specifically designed and
24   tailored CONOPs and infrastructure to be critical for a complete launch solution, then
25   SMC had an obligation to amend the RFP to say so. (Mot. 29–30.) Had SMC amended
26   the RFP in this way, SpaceX claims that it would have proposed differently. (Mot. 30.)
27         To start, SpaceX’s argument is flawed because SMC did not actually deem
28   SpaceX’s proposal to be incomplete. Had SMC intended to do so, it would have stated


                                                 14
 1   that the proposal had a “deficiency,” which is a material failure to meet an RFP
 2   requirement. (See AR Tab 135, 41716 (defining different technical ratings, including
 3   “weakness,” “significant weakness,” “deficiency,” and “strength”).) Instead, SMC
 4   found SpaceX’s proposal to have a “significant weakness,” which is a “flaw that
 5   appreciably increases the risk of unsuccessful agreement performance.” (AR Tab 132,
 6   41585; AR Tab 135, 41716.)
 7         Moreover, SMC denies that SpaceX’s rating was based merely on its decision
 8   not to use existing CONOPs. (See U.S. Opp’n 17.) Instead, SMC was concerned about
 9   the significant accommodations and costs it would take to implement SpaceX’s
10   approach, not to mention the risks that would arise from it. At the time, the Government
11   processed Category C payloads in a specifically designed and tailored Government
12   facility. (AR Tab 132, 41586.) SMC found that SpaceX’s proposal
13
14
15
16   (AR Tab 132, 41586.) Although SMC’s technical analysis deserves great deference,
17   SpaceX’s argues that SMC should have amended the RFP to clarify its preference for
18   existing CONOPs.
19         This is SpaceX’s most persuasive argument, and resolving this issue is a close
20   call. “[M]aking offerors aware of the rules of the game in which they seek to participate
21   is fundamental to fairness and open competition.” Dubinsky, 43 Fed. Cl. at 259.
22   Ultimately, though, the Court agrees that it would have been impossible and
23   unreasonable for SMC to foresee every single potential risk that could arise from the
24   Offerors’ proposals. (See Sealed Joint Resps. to Ct. Questions (“Joint Resps.”) 2–3,
25   ECF No. 210 (“The Air Force was soliciting new and innovative systems: it could not
26   prejudge the risks of those proposals in the abstract before it saw the specific technical
27   proposals the offerors advanced.”)); QualMed, Inc., 73 Comp. Gen. 235, 235 (1994)
28   (“Although solicitations must provide sufficient information to enable offerors to


                                                15
 1   compete intelligently and on an equal basis, they are not required to disclose . . . the
 2   precise details of the proposal evaluation process.”).9 In addition, SpaceX was on notice
 3   about SMC’s concerns before it submitted its final proposal. (See AR Tab 108, 31838
 4   (“[A]ccommodat[ing] these changes [to current Government CONOPs] increases the
 5   risk of cost increases, schedule delays and performance degradation . . . .”); AR
 6   Tab 119d, 35186 (“If [SpaceX’s] response during negotiations remains in the Final
 7   Proposal, this significant weakness would remain.”).) The Court is not persuaded that
 8   SpaceX had no expectation that its proposal would suffer based on its substantial
 9   deviation from established practices.
10          Second, SpaceX argues that SMC also erred in criticizing SpaceX’s proposal to
11   launch the Category C Polar 2 mission from the east coast. (Mot. 30.) SpaceX notes
12   that in Amendment 2, SMC removed any requirement to launch that mission from the
13   west coast. (Mot. 30 (citing AR Tab 37, 1246 & AR Tab 38, 1284).) SpaceX claims
14   that it would have proposed to launch Category C missions from the west coast had it
15   known that SMC required that. (Mot. 30.) SpaceX also argues that it actually
16   committed to consider several alternatives to satisfy the NSS requirements, including
17   launching from the western range. (Mot. 31 (quoting AR Tab 123, 39987–88).)
18          The Government admits that the RFP did not require Category C missions to be
19   launched from the west coast. (U.S. Opp’n 18.) Nevertheless, SMC determined that
20   SpaceX’s “East Coast infrastructure could be insufficient to support the [east coast]
21   Polar-based orbits, thus resulting in duplication of West Coast launch infrastructure on
22   the East Coast.” (AR Tab 132, 41588.) Because of this issue, SMC was concerned
23   about the potential impact to cost and schedule. (See AR Tab 132, 41588.)
24
25   9
       Although not binding, protest decisions by the Government Accountability Office (“GAO”) are
26   accorded great deference by courts. See NCR Corp. v. United States, No. 89-1454, 1990 WL 135887,
     at *1 (Fed. Cir. Sept. 20, 1990) (“In view of the Comptroller General’s long and extensive experience
27   in the resolution of contested procurement decisions, his holdings are entitled to great deference.”);
     Glenn Def. Marine (Asia), PTE Ltd. v. United States, 97 Fed. Cl. 568, 577 n.17 (2011) (citing cases
28   for the proposition that GAO decisions may be considered expert opinion).


                                                      16
 1          Again, the Court is not convinced that SpaceX had no clue that its proposal might
 2   create more risk than an alternative that launched the Category C Polar 2 mission from
 3   the west coast. On the contrary, SpaceX knew that SMC had initially required a west
 4   coast launch. (See AR Tab 37, 1252.) Although SMC eventually allowed east coast
 5   launches, SpaceX was on notice that such proposals might face additional scrutiny.
 6   Specifically, SMC noted that:
 7         This change recognizes the potential path out to a Polar orbit out of [the
 8         east coast] and indicates that the Government will consider the risk on
           schedule of a Category C launch solution, without specifying which coast
 9         the launch solution must concern. The fact that a pathway to Polar orbit is
10         possible from [the east coast] is a new approach . . . . The Government
           will evaluate each offeror’s specific approach, make an integrated
11
           assessment, and assign an appropriate risk rating under the Schedule
12         Factor.
13   (AR Tab 37, 1252–53 (emphases added).) Further, SMC informed SpaceX of its
14   concerns multiple times to no avail. (See, e.g., AR Tab 92, 29528–59 (asking SpaceX
15   to explain how it would manage the risk of its “unproven approach” to launch from the
16   east coast).)
17         For these reasons, the Court rejects SpaceX’s argument that SMC improperly
18   graded its Category C solution based on unstated criteria that deviated from the RFP.
19                   3.   SMC’s Conclusion That SpaceX’s Category C Solution (“Starship”)
20                        Would not Meet the RFP Need Date
21          SpaceX argues that SMC arbitrarily found a significant likelihood that SpaceX’s
22   Category C proposal would not meet the RFP need date. (Mot. 31 (quoting AR Tab 136,
23   41753).)    SpaceX disagrees with SMC’s conclusions regarding (1)
24              for the Starship’s third certification flight, (2) the timing for testing the
25   functionality of the Starship design, and (3) the Starship’s completion date.
26          First, SpaceX contends that SMC improperly concluded that the third
27   certification flight for its Starship would require                             (Mot. 31
28



                                                17
 1   (quoting AR Tab 132, 41620–21).) In other words, SMC determined that SpaceX’s
 2   proposal relied on successful                                part of the launch system,
 3                                                                                        But
 4   SpaceX argues that its proposal stated the opposite. (Mot. 31.) In response, the
 5   Government provides additional detail about SMC’s concerns with SpaceX’s solution.
 6         SMC acknowledged that SpaceX’s Category C proposal was “truly
 7   revolutionary,” yet it proved to be too revolutionary for SMC. (U.S. Opp’n 19–20.)
 8   SMC concluded that, while SpaceX’s “proposed capabilities [were] exquisite,
 9   representing extraordinary opportunity for advancement of NSS capabilities,” they
10   came at “extraordinary cost, technical, and schedule risk.” (AR Tab 132, 41651.)
11         In particular, SMC found that SpaceX’s novel plan to
12
13                        (See AR Tab 132, 41603–04, 41608–09, 41621.) Contrary to
14   SpaceX’s position that such                                   would require only minor
15   configuration changes, SMC determined that transitioning to an
16   approach would require substantial design changes to the machine’s             baseline.
17   (See U.S. Opp’n 20 (quoting AR Tab 132, 41620).) In addition, even if the alternative
18               version was used, SMC was concerned about the technical challenges that
19   would arise from relying on the machine’s            baseline. (See AR Tab 132, 41620
20
21
22
23                                                               The Court does not second-
24   guess SMC’s reasoned technical determinations. See Marsh, 490 U.S. at 377.
25         Second, SpaceX argues that SMC erred in concluding that SpaceX would not test
26   the functionality of the Starship design until “very late in the development.” (Mot. 32.)
27   SpaceX notes that it offered a     -month Final Certification Margin for Category C,
28   which far surpassed SMC’s 14-month benchmark as well as the margins offered by the


                                                18
 1   Intervenors for Category A/B missions. (Mot. 32.)
 2         The Government explains that SpaceX’s Final Certification Margin was
 3   insufficient for several reasons. Again, SMC was wary of SpaceX’s revolutionary
 4   proposal and determined that it “stresse[d] the state of the art” in at least five different
 5   areas. (AR Tab 132, 41620.) Notwithstanding a delay due to any one of these five
 6   areas, SMC further concluded that “[c]ombining all of these state of the art approaches
 7   into one prototype significantly increase[d] the risk of delay for a working prototype.”
 8   (AR Tab 132, 41620.) Because of the magnitude of risk created by SpaceX’s innovative
 9   proposal, it was not irrational for SMC to deviate, this time upwards, from its 14-month
10   historical benchmark. In fact, SMC would have violated the APA had it not addressed
11   the Starship’s significant technological risks. See Motor Vehicle Mfrs., 463 U.S. at 43
12   (holding that courts must ensure the agency did not “entirely fail[] to consider an
13   important aspect of the problem”).
14         SpaceX complains that SMC magnified the errors in its evaluation by unfairly
15   favoring ULA’s and Blue Origin’s Category C proposals. With respect to ULA, SpaceX
16   contends that SMC made a mistake in calculating ULA’s Final Certification Margin for
17   Category C by ignoring that ULA’s solution depended on the development of the
18
19                                                                           . (Mot. 32.) The
20   Government and ULA respond, however, that SpaceX misreads ULA’s proposal, which
21   proposes the                rather than the               ,                           (U.S.
22   Opp’n 23; ULA Opp’n 32 n.16.)
23         The record includes evidence supporting both theories. (Compare AR Tab 120,
24   35217–18 (stating that ULA is offering the               to satisfy Category A/B mission
25   requirements and                 to satisfy Category C mission requirements) with AR
26   Tab 120, 35255 (listing
27              In response to the Court’s written questions regarding this apparent conflict,
28   the Parties clarified their respective positions. (See Joint Resps. 23–26.) According to


                                                   19
 1   the Government and ULA, under ULA’s proposed two-step development plan for its
 2
 3   was ready to take over. (See Joint Resps. 24.) Thus, they argue that SMC reasonably
 4   calculated ULA’s Final Certification Margin based on the availability of                          .
 5   (See Joint Resps. 24–25.) In response, SpaceX complains that ULA should have
 6   clarified this proposal in its schedule narrative or Category C schedule. (See Joint
 7   Resps. 25.)
 8          SpaceX’s argument is unconvincing. Even if ULA erred in ensuring that its
 9   Category C schedule accurately represented its two-step proposal, SpaceX offers no
10   legal basis to strip SMC of the authority to rely on its understanding of ULA’s actual
11   proposal. As the Court noted, there is evidence in the record from which SMC could
12   have plausibly concluded that ULA intended to rely on the
13             such that SMC’s reasoning “may reasonably be discerned.” Alaska Dep’t of
14   Env’t Conservation, 540 U.S. at 497.
15          As for Blue Origin, the Government contends that SpaceX is comparing apples
16   to oranges because Blue Origin’s proposal was “simpler, less novel, and more mature”
17   than SpaceX’s. (U.S. Opp’n 23 (citing AR Tab 132, 41650–51).) According to the
18   record, Blue Origin’s proposal had a technological readiness level (“TRL”)10                      ,
19   compared to SpaceX’s level              (AR Tab 132, 41650–51.) Thus, even if SpaceX’s
20   and Blue Origin’s proposals were at similar                    stages of development, SMC
21   reasonably concluded that Blue Origin’s solution was less risky with respect to
22   Criteria 3. See Marsh, 490 U.S. at 377 (discussing that courts must generally defer to
23   agency on actions involving a high level of technical expertise).
24          Third, SpaceX argues that SMC improperly concluded that SpaceX’s Starship
25   would not complete development until 2026, rendering it late for the tentative
26   10
        TRL measures the maturity level of a particular technology. TRL 1 is the lowest and TRL 9 is the
27   highest level possible. Thuy Mai, Technology Readiness Level, NASA (last updated Aug. 7, 2017),
     https://www.nasa.gov/directorates/heo/scan/engineering/technology/txt_accordion1.html (last visited
28   August 20, 2020).


                                                     20
 1   September 1, 2025 Category C need date. (Mot. 33.) SMC based this finding on the
 2   eleven years NASA took to develop the Space Shuttle. (Mot. 33.) According to
 3   SpaceX, SMC’s analogy to the Space Shuttle was improper because (1) SpaceX uses
 4   technology that did not exist in the 1970s, (2) the Starship configuration is simpler than
 5   that of the Space Shuttle, (3) SpaceX has a proven record of developing launch vehicles
 6   in less than half of that time, and (4) SpaceX develops all major systems in house as
 7   opposed to relying on subcontractors, which saves time. (Mot. 33.) Because of these
 8   differences, SpaceX argues that SMC’s comparison to the Space Shuttle was arbitrary
 9   and capricious. (Mot. 34.)
10          As an initial matter, the Government objects to SpaceX’s reliance on the
11   declaration of                     , SpaceX’s vice president of customer operations and
12   integration, and urges the Court to limit its review to the administrative record. (U.S.
13   Opp’n 23 (quoting San Luis, 776 F.3d at 992).)11 “In general, a court reviewing agency
14   action under the APA must limit its review to the administrative record.” San Luis, 776
15   F.3d at 992. A narrow exception exists when the extra-record evidence is “necessary
16   to determine whether the agency has considered all relevant factors and has explained
17   its decision.” Id. (internal quotation marks omitted). But the exception does not apply
18   “[w]here the record contains sufficient information to explain how the agency used the
19   information before it and why it reached its decision.” Forestkeeper v. La Price, 270
20   F. Supp. 3d 1182, 1228 (E.D. Cal. 2017) (internal quotation marks and alterations
21   omitted). If the Court does consider the extra-record evidence, it must do so only “to
22   develop a background against which it can evaluate the integrity of the agency’s
23   analysis [because] the exception does not permit district courts to use extra-record
24   evidence to judge the wisdom of the agency’s action.” San Luis, 776 F.3d at 993.
25          SpaceX argues that its declaration is admissible because it shows material
26
     11
27     Blue Origin also filed formal evidentiary objections to the      declaration. (Blue Origin Evid.
     Objs., ECF No. 179-2.) The Court considers Blue Origin’s objections only to the extent it might rely
28   on certain parts of        declaration. All other objections are OVERRULED as moot.


                                                     21
 1   differences between its proposal and the Space Shuttle development that SMC ignored.
 2   (Reply 22.)      However, SMC’s analysis is thorough, and it provides sufficient
 3   justification for comparing the Starship to the Space Shuttle, as discussed below.
 4   Accordingly, the Court SUSTAINS the Government’s objection and does not consider
 5             testimony.
 6           SMC compared SpaceX’s Starship to the Space Shuttle development for multiple
 7   reasons. First, SMC determined that SpaceX’s prototype was closer to the Space Shuttle
 8   in form, function, and complexity than other potential comparator launch vehicles. (AR
 9   Tab 132, 41619–20.)12 As previously discussed, SMC believed that SpaceX’s prototype
10   was a revolutionary vehicle, which lends support to SMC’s analogy. Second, SMC did
11   not blindly adopt the analogy; on the contrary, it distinguished SpaceX’s proposal and
12   the Space Shuttle in several ways. For example, SMC acknowledged that SpaceX’s
13   model was “somewhat simplif[ied]” compared to the Shuttle and credited SpaceX’s
14   plan to avoid relying on major subcontractors. (See AR Tab 132, 41583, 41658.) SMC
15   also gave credit to SpaceX’s experience and heritage benefits. (See AR Tab 132,
16   41579.) Ultimately, the analogy to the Space Shuttle was but only one aspect of SMC’s
17   determination of SpaceX’s schedule Criteria 3 risk. (See AR Tab 132, 41619 (referring
18   to the Space Shuttle analogy as a “relevant benchmark”).) The Court sees no reason to
19   second-guess SMC’s technical analysis and determinations.
20           In summary, the Court finds that SMC did not violate the APA in finding a
21   significant likelihood that SpaceX’s Category C solution would not meet the RFP need
22   date.
23           C.    RFP and Congressional Direction
24           SpaceX’s next principal argument is that SMC contravened Congressional
25   direction and the RFP criteria by denying SpaceX an LSA award. (Mot. 17.) To support
26   this assertion, SpaceX proffers three arguments: (1) SMC adopted an unstated
27
     12
       For example, SMC identified several “state of the art” components that could introduce schedule
28   delays. (See AR Tab 132, 41620.)


                                                    22
 1   preference for reliance on existing Government processes and facilities; (2) SMC
 2   favored competitors that proposed developmental solutions; and (3) SMC’s portfolio
 3   decisions thwarted Congressional direction to end reliance on Russian rocket engines
 4   for NSS missions. (Mot. 18–20.) Therefore, SpaceX concludes that SMC’s award
 5   decisions were unlawful. (Mot. 17.)
 6                1.    Threshold Arguments
 7         Before diving into the Parties’ substantive arguments, the Court considers two
 8   threshold issues: (1) SpaceX’s argument that SMC’s determinations are not entitled to
 9   deference because it violated federal law in making its award decisions; and (2)
10   Orbital’s contention that SpaceX does not have standing to pursue its statutory claims.
11         First, at the hearing, SpaceX sought to distinguish its RFP and Congressional
12   direction arguments from the traditional arbitrary and capricious standard that courts
13   employ in reviewing agency action. In response, Defendants argue that SpaceX’s
14   allegations that SMC violated the law are also subject to the APA’s highly deferential
15   standard of review. (Joint Resps. 2–3.)
16         In considering SpaceX’s arguments, the Court will not defer to SMC’s judgment
17   if it finds that the Agency violated an unambiguous statute. See Kingdomware Techs.,
18   Inc. v. United States, 136 S. Ct. 1969, 1979 (2016). On the other hand, the APA’s
19   deferential standard applies to disputes regarding the extent to which SMC endeavored
20   to comply with Congress’s broad pronouncements. See 5 U.S.C. § 706(2)(A) (defining
21   the APA’s standard as prohibiting agency action that is “arbitrary, capricious, an abuse
22   of discretion, or otherwise not in accordance with law” (emphasis added)); Chevron,
23   U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 843–44 (1984) (applying
24   APA’s arbitrary and capricious standard to agency actions aimed at filling gaps in
25   congressional directives). Although the Court considers SpaceX’s statutory arguments,
26
27
28



                                               23
 1   most of SpaceX’s arguments properly fall under the APA’s standard.13
 2          Second, Orbital argues that SpaceX “is not a suitable party-in-interest to assert
 3   its statutory claims” because its interests do not fall within the zone of interest that
 4   Congress intended to be protected or regulated. (See Orbital Opp’n 22, ECF No. 178
 5   (quoting Clarke v. Secs. Indus. Ass’n, 479 U.S. 388 (1987)).) SpaceX counters that the
 6   Supreme Court has rejected that intended beneficiary standard for purposes of
 7   prudential standing.      (See Reply 6 (quoting Match-E-Be-Nash-She-Wish Band of
 8   Pottawatomi Indians v. Patchak, 567 U.S. 209 (2012)).)
 9          In Patchak, the Supreme Court noted that the prudential standing test does not
10   require any “indication of congressional purpose to benefit the would-be plaintiff.” 567
11   U.S. at 225 (internal quotation marks omitted). All that is required is that the plaintiff’s
12   interest is “arguably within the zone of interests to be protected or regulated by the
13   statute.” Id. at 224–25 (internal quotation marks omitted) (“We apply the test in keeping
14   with Congress’s ‘evident intent’ when enacting the APA ‘to make agency action
15   presumptively reviewable.’”). The prudential standing test is not meant to be especially
16   demanding, and courts must give the benefit of any doubt to the plaintiff. Id. at 225.
17          Here, the Court is satisfied that SpaceX meets the lenient prudential standing test.
18   SpaceX’s interest in a fair and legal competition that complies with Congress’s intent
19   to assure access to space without reliance on Russian rockets is arguably within the
20   relevant zone of interests. Accordingly, the Court rejects Orbital’s prudential standing
21   argument.
22                 2.      Unstated Preference for Existing Government Processes and
23                         Facilities
24          SpaceX argues that SMC contravened the RFP criteria by adopting “an unstated
25   preference for reliance on existing Government processes and facilities rather than
26
     13
27     For instance, SpaceX argues that SMC violated 10 U.S.C. § 2371b(b)(2) by failing to establish fair
     procedures for the LSA competition. (Joint Resps. 1.) However, SMC’s efforts to comply with that
28   mandate are best reviewed under the APA’s standard given the statute’s high level of generality.


                                                     24
 1   investing in commercial systems adaptable to the Government’s needs, as the RFP
 2   required.” (Mot. 18 (citing AR Tab 46, 1342–43).) According to SpaceX, SMC failed
 3   to leverage commercial launch systems because none of the Intervenors proposed a
 4   commercially available or operational launch vehicle.         (Mot. 18.)    Instead, the
 5   Intervenors had little to no commercial launch experience, and their proposals were still
 6   in development. (Mot. 18.) In contrast, SpaceX claims that it is the only company that
 7   offered existing, certified, American-made launch vehicles that do not rely on Russian
 8   engines and have a meaningful commercial market. (Mot. 18.)
 9         The Government maintains, however, that SMC followed the RFP requirements
10   and leveraged commercial launch systems. (U.S. Opp’n 35.) The Court agrees. First,
11   as already addressed above, SMC’s preference for existing Government processes and
12   facilities was not improper. SMC was not obligated to blindly accept SpaceX’s risky
13   proposal simply because it offered a “commercial” alternative to the Government’s
14   existing practices.
15         Second, the 2018 NDAA did not require proposed vehicles to be “operational.”
16   See NDAA of 2018, Pub. L. No. 115-91, § 1605(a)(1)(C), 131 Stat. 1283, 1724 (2017).
17   In fact, the RFP acknowledged that funding new launch solutions was vital to
18   accomplishing Congress’s directive. (See AR Tab 38, 1260 (“[T]he key step to
19   transition from the use of non-allied space launch engines, maintain assured access to
20   space, and introduce sustainable competition for future EELV NSS launch services will
21   be public private partnership agreements that partially fund industry’s new and/or
22   upgraded launch system solutions.” (emphasis added)).)
23         Third, SpaceX’s narrow definition of “commercially available” as referring to
24   missions launched for private clients is unsupported. As the Government notes,
25   “commercial” is a term of art that Title 51 of the U.S. Code (which governs national
26   and commercial space programs) defines.           Specifically, section 50101 defines
27   “commercial provider” as “any person providing space transportation services or other
28   space-related activities, primary control of which is held by persons other than Federal,


                                                25
 1   State, local, and foreign governments.” 51 U.S.C. § 50101(1). Each of the Intervenors
 2   meets that definition.
 3          For these reasons, the Court rejects SpaceX’s argument that SMC violated the
 4   RFP’s criteria.
 5                 3.      Developmental Solutions Favoritism
 6          SpaceX argues that SMC jeopardized American access to space and caused
 7   continued dependence on Russian rockets by favoring the Intervenors’ developmental
 8   proposals, which may not be operational by SMC’s need dates. (Mot. 19 (reiterating
 9   that each of the Intervenors proposed a Final Certification Margin of less than 14
10   months for the Category A/B missions).) SpaceX notes that none of the selected launch
11   vehicles had been built, much less tested or certified. (Mot. 19.) In contrast, SpaceX’s
12   proposed vehicles were fully operational and capable of meeting SMC’s deadlines.
13   (Mot. 19.) According to SpaceX, including its vehicles in SMC’s portfolio would have
14   reduced the risk of delays and better ensured access to space. (Mot. 19.)
15          This argument is essentially duplicative of SpaceX’s claims that SMC erred in
16   evaluating the schedule risks of the Intervenors’ proposals.                     Although SMC
17   acknowledged that SpaceX’s fully operational vehicles were a strength, (see AR
18   Tab 132, 41579), SMC ultimately concluded that SpaceX’s proposal as a whole was too
19   risky and expensive. SpaceX’s new arguments do nothing to change the Court’s
20   conclusion that SMC did not act arbitrarily in making its portfolio decisions for the
21   Category A/B missions.14          (See AR Tab 136, 41753 (“[T]his portfolio is most
22   advantageous in achieving the goal of assured access to space via two or more domestic
23   commercial launch service providers that also meet National Security Space
24
25   14
       The Government also disagrees with SpaceX’s focus on the alleged superiority of its Category A/B
26   solution. According to the Government, the RFP required SMC to evaluate whether the Offerors’ met
     all requirements, not just the Category A/B ones. (U.S. Opp’n 38–39.) The Government reiterates
27   that SpaceX’s Category C solution was by far the most complicated and risky, which hurt SpaceX’s
     entire proposal. (U.S. Opp’n 38.) The Court finds that SMC’s conclusions are not irrational based on
28   the record.


                                                     26
 1   requirements on the required timeline. This selection represents the best value to the
 2   Government, both technically and financially, toward achieving this objective.”));
 3   Marsh, 490 U.S. at 377 (holding that courts must generally defer to the agency on
 4   actions involving a high level of technical expertise).
 5         In addition, SpaceX argues that SMC failed to address the risk of choosing a
 6   portfolio that relies on common components, wherein the chosen vehicle solutions
 7   largely depend on each other for successful development. (Mot. 19–20 (claiming, for
 8   example, that ULA depends on both Blue Origin and Orbital for development of an
 9   engine and solid side booster).) Although SMC recognized this risk, SpaceX argues
10   that it simply ignored it instead of amending the RFP to add evaluation criteria for the
11   use of common components. (Mot. 20.)
12         SpaceX is wrong. SMC did consider the risk of relying on common components
13   yet deemed it acceptable, given that the Government had used common propulsion
14   systems in other launch systems. (See AR Tab 136, 41753.) Further, SMC explicitly
15   chose not to include RFP evaluation criteria related to common engines “because it was
16   not considered critical in assessing the design approaches or the likelihood of achieving
17   the Government’s objectives.” (AR Tab 136, 41753.) SMC’s technical decision is
18   entitled to deference. See Marsh, 490 U.S. at 377; Alaska Dep’t of Env’t Conservation,
19   540 U.S. at 497 (holding that courts must uphold rational agency action even if the
20   agency explained its decision with “less than ideal clarity”). In addition, it appears that
21   SpaceX failed to administratively exhaust its argument that the RFP should have been
22   amended.      (See AR Tab 38, 1263 (“Any objection to the [RFP] . . . must be
23   presented . . . within 10 calendar days of (1) the release of this solicitation or (2) the
24   date the objector knows or should have known the basis for its objection.”).) For these
25   reasons, the Court rejects SpaceX’s argument that SMC arbitrarily favored
26   developmental solutions and failed to address the risks of relying on common
27   components.
28



                                                 27
 1                4.    Congressional Direction to End Reliance on Russian Rocket
 2                      Engines
 3         SpaceX argues that SMC’s portfolio decisions were arbitrary and capricious
 4   because they thwarted Congressional direction to end reliance on Russian rocket
 5   engines for NSS missions.       (Mot. 20.)      Specifically, SpaceX argues that SMC
 6   recognized the substantial risk that none of its chosen vehicles would be ready by the
 7   Category A/B missions’ deadlines yet pardoned the Intervenors by noting that it could
 8   still rely on ULA’s Russian-powered rockets or even SpaceX’s Falcon 9 vehicle as
 9   alternatives. (Mot. 20.) In other words, instead of simply choosing SpaceX’s proven
10   product, SMC chose proposals that might ultimately force SMC to continue relying on
11   Russian rockets. (Mot. 20–21.)
12         SpaceX’s arguments fail for several reasons. First and foremost, section 1602 of
13   the 2017 NDAA expressly allows SMC to award launch services programs that include
14   the use of Russian rocket engines, with certain limitations, until December 31, 2022.
15   See NDAA of 2017, Pub. L. No. 114-328, § 1602, 130 Stat. 1999, 2582 (2016). SMC
16   acted rationally because the RFP schedule evaluation criteria for Category A/B
17   considered the risk that the Intervenors would not fulfill the contract by April 1, 2022,
18   nine months earlier than the NDAA deadline. SpaceX does not argue that SMC violated
19   section 1602 of the 2017 NDAA; rather, SpaceX’s argument is that SMC is violating
20   Congress’s broader goal to cease reliance on Russian rocket engines. In other words,
21   SpaceX does not argue that nine months is an insufficient amount of buffer time, (see
22   Reply 10), and even if it did, the Court would not second-guess SMC’s acceptance of
23   that risk. It is also not up to the Court to judge whether Congress’s December 31, 2022
24   deadline conforms with its broader goal to expeditiously eliminate the use of non-allied
25   rocket engines.
26         Second, SMC did not actually find a substantial risk that the Intervenors would
27   fail to meet the RFP Category A/B timeline. In fact, ULA received a low risk rating for
28   the Schedule subfactor. (AR Tab 132, 41460–61 (concluding that the risk in ULA’s


                                                28
 1   Schedule subfactor had “little potential to cause disruption of schedule”).) Although
 2   SMC gave Blue Origin and Orbital a moderate risk rating, it nonetheless determined
 3   that such risks could likely be overcome with special participant emphasis and close
 4   Government monitoring. (See AR Tab 132, 41514 (Blue Origin schedule evaluation),
 5   41558 (Orbital schedule evaluation).) Notably, SMC also deemed SpaceX’s schedule
 6   risk rating as moderate, and therefore liable to “potentially cause disruption of schedule,
 7   increased costs or degradation of performance.” (AR Tab 132, 41621–22.)
 8         Thus, the Court also rejects SpaceX’s broad argument that SMC’s portfolio
 9   decisions violated Congressional intent.
10         D.     Cost Evaluation
11         SpaceX asserts that SMC’s cost evaluations were anticompetitive and that it
12   irrationally concluded that SpaceX required the greatest Government investment.
13   (Mot. 21.) First, SpaceX argues that the record exposes ULA’s proposal as incomplete,
14   and thus, SMC’s calculation of ULA’s total Governmental investment is artificially
15   low. (Mot. 21.) Second, SpaceX argues that SMC overstated SpaceX’s total price by
16   $125 million. (Mot. 23.)
17                1.     The Nature and Cost of ULA’s Proposal
18         SpaceX argues that ULA failed to count certain Government payments as
19   Government investment, resulting in SMC failing to account for those payments in its
20   cost evaluation for ULA. (Mot. 22.) Specifically, ULA’s Government investment
21   numbers did not include federal subsidies for launch infrastructure and personnel,
22   certain launch service components (e.g.,
23                                                     ), or development of the BE-4 engine.
24   (Mot. 21–23.) SpaceX argues that SMC should have considered those payments as
25   Government investment because ULA’s proposal leveraged those resources for its LSA
26   solution. (Mot. 21–23.) According to SpaceX, SMC’s failure to account for all of
27   ULA’s Government investments prejudiced SpaceX and rendered the decision to award
28   ULA’s contract irrational. (Mot. 23.)


                                                 29
 1         As an initial matter, the Government and Intervenors argue that SpaceX should
 2   not be allowed to contest SMC’s cost evaluations at all because SpaceX benefited from
 3   the same guidelines.     (U.S. Opp’n 28; ULA Opp’n 36 n.19.)          Specifically, the
 4   Government argues that SpaceX did not have to report billions of dollars in federal
 5   funds as Government investment even though it planned to leverage those projects to
 6   support its LSA bid. (See U.S. Opp’n 28.) The Court disagrees. SpaceX’s proposal to
 7   leverage prior Government investment to perfect its methodology (for example, to
 8   “accurately estimate timeframes for BFR and minimize potential schedule risk”) is not
 9   comparable to ULA’s plan to leverage prior tangible Government investments such as
10   facilities and workforce. (AR Tab 123, 39771, 39862.)
11         Further, SpaceX’s arguments fail on the merits because the RFP’s reporting
12   requirements for the Government investment category excluded “costs incurred before”
13   February 21, 2018 from the LSA proposals. (U.S. Opp’n 27 (quoting AR Tab 38,
14   1276–77).) The RFP also excluded “[p]arallel research or investment . . . [because]
15   typically these activities will be undertaken regardless of whether the proposed project
16   proceeds.” (AR Tab 38, 1277.) Thus, the Government argues, ULA did not have to
17   report prior Government investment that fell into one of these exceptions. For instance,
18   with respect to whether the cost of certain launch service components should count as
19   Government investment, ULA did differentiate between costs chargeable to the LSA
20   program and those that would be undertaken regardless. (See, e.g., AR Tab 120,
21   35377–58
22
23                                                                .)
24         SpaceX also argues that SMC irrationally accepted ULA’s breakdown of the
25   development costs of the BE-4 engine made by Blue Origin. (Mot. 23.) However,
26   SpaceX ignores that ULA has a                                             and that ULA
27                                                   . (U.S. Opp’n 29–30; ULA Opp’n 37.)
28   ULA included the costs


                                               30
 1                                                      . (See AR Tab 120, 35371, 35373,
 2   35892–93, 35981–83, 36063, 36261; AR Tab 132, 41644.) Accordingly, forcing ULA
 3   to include all BE-4 development costs would have resulted in duplicative costs for ULA
 4   and Blue Origin.
 5            Moreover,
 6        ; thus, ULA properly excluded such costs from its proposal as allowed under the
 7   RFP. (U.S. Opp’n 29 (citing AR Tab 120, 35370, 35374).) Blue Origin also stated
 8   during its evaluation that the costs to develop the BE-4 engine were an “entirely industry
 9   cost share,” rather than federally funded. (U.S. Opp’n 29–30 (citing AR Tab 98,
10   30705).) For these reasons, the Court concludes that SMC did not act arbitrarily or
11   capriciously in evaluating the cost of ULA’s proposal.
12            Nonetheless, SpaceX argues that SMC treated it unequally by adding to its
13   proposed costs                 in federal payments for the Falcon Heavy mission (the
14   “STP-2”), even though those payments were made under a different federal contract
15   from 2012. (Mot. 23 (citing AR Tab 131, 41390–91).) The Government admits that
16   SMC included some of the costs associated with the STP-2 as LSA costs but counters
17   that the RFP requirements mandated their inclusion. (U.S. Opp’n 30–31.)
18            The RFP required each Offeror to include a certification plan as part of its
19   statement of work to demonstrate the efficacy of its launch system. (AR Tab 38, 1278.)
20   Costs associated with the statement of work had to be included in the LSA proposal.
21   (AR Tab 38, 1277.) The reason why SpaceX had to include costs associated with a
22   prior Government award was that it was the only Offeror that included a certification
23   flight (i.e., STP-2) that was also subject to another Government contract. (AR Tab 132,
24   41622; AR Tab 152, 43104.) Even then, SMC excluded non-LSA Government costs
25   associated with the STP-2 acquisition. (AR Tab 132, 41622; AR Tab 123, 39868
26   (SpaceX’s Projected Investment Costs separating LSA and non-LSA Government
27   investment).) Thus, the Court is persuaded that SMC acted rationally in including these
28   costs.


                                                31
 1         As evidenced by the discussion above, SMC’s cost evaluations were complex
 2   and involved several steps and requirements. SpaceX’s oversimplification of the
 3   circumstances surrounding SMC’s cost evaluation determinations undermines
 4   SpaceX’s arguments. For these reasons, the Court concludes that SMC properly
 5   considered all costs required by the RFP.
 6                  2.   The Total Price of SpaceX’s Solution
 7         SpaceX argues that SMC overstated its total cost to the Government by
 8            (Mot. 23 (citing AR Tab 144, 42655).) According to SpaceX, SMC assumed
 9   the most expensive scenario with regard to SpaceX’s solution by adding the cost of the
10   east and west coast vertical integration options, even though SMC knew that only the
11   east coast option would conceivably be exercised. (Mot. 23.) On the other hand,
12   SpaceX argues SMC did not assume the most expensive scenarios for the other
13   Offerors; for example, SMC assumed the best-case scenario when calculating ULA’s
14   total cost. (Mot. 23–24.) Thus, it claims that SMC wrongly deemed SpaceX the most
15   expensive LSA solution. (Mot. 24.)
16         SpaceX’s argument fails because the Government has established that it acted
17   according to the RFP’s requirements. The RFP required the Offerors to have vertical
18   integration capabilities at both the east and west coasts. (AR Tab 38, 1282, 1288.) Yet
19   SpaceX structured its vertical integration plans at both coasts as a set of options that
20   could be exercised bilaterally at any time, but unilaterally by the Government only
21   under certain circumstances. (See AR Tab 123, 39922; AR Tab 132, 41584.) For this
22   reason, it was rational for SMC to include the cost of exercising both options to properly
23   account for the entire cost of meeting the RFP requirement for vertical integration at
24   both coasts.
25         SpaceX claims that “[o]nce SMC knew it had no mission requirement for West
26   Coast vertical integration—a fact publicized in the Phase 2 RFP—it was irrational for
27   SMC to increase SpaceX’s evaluated costs to cover an option SMC would not exercise.”
28   (Reply 18.) But SMC could not have considered the Phase 2 requirements in its


                                                 32
 1   evaluation because they were not published until May 3, 2019, months after SMC made
 2   its LSA decisions on October 9, 2018.15 (See AR Tab 136, 41753.)
 3          Further, SpaceX explains that ULA proposed
 4
 5                              .   (Mot. 23–24 (citing AR Tab 120, 35371, 35863–64).)
 6   However, SpaceX argues, SMC assumed the best-case scenario, i.e.,
 7
 8                                  . (Mot. 24.) SpaceX claims SMC failed to count the cost of
 9   “buying down” the risk posed by the Intervenors’ Category A/B proposals. (Mot. 24.)
10          The Government contradicts SpaceX’s version of SMC’s evaluation. According
11   to the Government,
12                                              . (U.S. Opp’n 34 (citing AR Tab 85, 16275–76).)
13   In response,
14              . (AR Tab 120, 35863; AR Tab 132, 41462; AR Tab 140, 42320.) Stated
15   otherwise,
16          . (See AR Tab 132, 41462
17
18
19                  .) Although
20                                                                        (AR Tab 140, 42321),
21
22   15
        SpaceX cites the       declaration to argue that SMC knew there was no need for west coast vertical
     integration. (See Mot. 23 (citing Ex. A,          Decl. ¶ 46).) As previously noted, the Government
23
     and Blue Origin object to SpaceX’s declaration as extra-record evidence and lacking foundation for
24   the quotes therein. (U.S. Opp’n 33; Blue Origin Evid. Objs. 24–25.) The Government also notes that
     SpaceX’s quote regarding the Phase 2 RFP did not definitively state that a west coast vertical
25   integration capability was not required. (U.S. Opp’n 33.) The Phase 2 RFP merely stated that such
26   capability was not currently required, but that does not mean SMC would not include the requirement
     later. (U.S. Opp’n 33–34.) The Court concludes that SpaceX fails to establish that         statement
27   is admissible under any of the San Luis exceptions for extra-record evidence. See San Luis, 776 F.3d
     at 992. Accordingly, the Government’s and Blue Origin’s objections to extra-record evidence are
28   SUSTAINED. All other objections are OVERRULED as moot.


                                                      33
 1
 2
 3              (AR Tab 140, 42321). Thus,
 4                                                                         . (U.S. Opp’n 34.)
 5   In any event,
 6                 . (See AR Tab 140, 42321
 7
 8   (emphasis added)).)
 9          SpaceX’s arguments are not persuasive because SMC acted properly in
10   accounting for the Government cost share in ULA’s proposal. To the extent that
11
12                                                          (See AR Tab 132, 41462 (noting
13   that
14                           ).)   SMC’s agreement with ULA with respect to the
15                                               is hard to decipher. But what is clear is that
16
17                                                                                 .
18          Finally, the Court rejects SpaceX’s argument concerning the costs of SMC’s “buy
19   down” option. The Court already concluded that the record supports SpaceX’s claim
20   that SMC had a backup plan in the event some of the chosen proposals failed.
21   Nevertheless, SpaceX fails to establish that the RFP required SMC to account for these
22   potential backup costs. The RFP only required the Offerors to include “projected total
23   costs to complete the ELV Launch System prototype.” (See AR Tab 38, 1271 (emphasis
24   added).) In other words, under the RFP requirements, the Offerors only had to identify
25   the costs necessary to develop their proposals.
26          In sum, the Court finds that SMC did not violate the APA in calculating the total
27   cost of SpaceX’s and ULA’s proposals.
28



                                                34
 1          E.     SpaceX’s Motion to Supplement Court Record
 2          Following the hearing on this matter, the Parties notified the Court that SMC
 3   made two contract awards under Phase 2 to SpaceX and ULA. (See Joint Notice 3, ECF
 4   No. 214.) On August 26, 2020, SpaceX filed a Motion to Supplement Court Record,
 5   asking the Court to consider SMC’s redacted Phase 2 award decision. (See Mot. to
 6   Suppl. 1, ECF No. 215.) SpaceX clarifies that it “does not ask the Court to consider the
 7   Phase 2 award decision to find the Agency’s [LSA] evaluation and award decision
 8   flawed.” (Reply ISO Mot. to Suppl. 1, ECF No. 222.) Rather, SpaceX claims the
 9   decision is relevant to determining the relief to be granted if the Court concludes that
10   SMC violated federal law and the APA. (See Reply ISO Mot. to Suppl. 1.) Each
11   Defendant filed an opposition to SpaceX’s Motion to Supplement. (See U.S. Opp’n to
12   Suppl., ECF No. 220; ULA Opp’n to Suppl., ECF No. 216; Orbital Opp’n to Suppl.,
13   ECF No. 219; Blue Origin Opp’n to Suppl., ECF No. 218.)
14          For the reasons discussed, the Court concludes that SMC did not violate federal
15   law or the APA in evaluating the Offerors’ proposals and selecting its LSA portfolio.16
16   Accordingly, SpaceX is not entitled to any relief in this action. For this reason,
17   notwithstanding whether the Phase 2 decision is relevant to the question of remedies,
18   SpaceX’s Motion to Supplement is moot. Thus, the Court DENIES SpaceX’s Motion
19   to Supplement Court Record.17
20                                       V.     CONCLUSION
21          For the reasons set forth above, the Court DENIES SpaceX’s Motion for
22   Judgment on the Certified Administrative Record. In their Joint Stipulation for Ordered
23
     16
24      Blue Origin asks the Court to also consider an alleged admission by SpaceX’s CEO Elon Musk that
     SpaceX lost the LSA competition because it wrote a poor proposal that “missed the mark.” (See Blue
25   Origin Opp’n 18–19.) In support of its request to consider this extra-record evidence, Blue Origin
26   relies on an unpublished District of Arizona decision from 2009. (See id. at 19 (quoting Gemmel v.
     Systemhouse, Inc., No. 04-189, 2009 WL 3157262 (D. Ariz. Sept. 28, 2009).) The Court need not
27   consider that alleged admission given that the administrative record is sufficient to deny SpaceX’s
     Motion.
28   17
        Accordingly, the Court VACATES the October 5, 2020 hearing. (ECF No. 215.)


                                                     35
 1   Briefing Schedule filed on November 20, 2019, the Parties agreed that this matter could
 2   be “adjudicated on briefing on the Certified Administrative Record.” (Joint Stipulation
 3   for Briefing ¶ 13, ECF No. 161.) Accordingly, the Court ORDERS the Parties to
 4   SHOW CAUSE, in writing, no later than October 2, 2020, as to whether the Court
 5   should enter judgment in favor of Defendants given this decision, thereby closing the
 6   case. SpaceX’s response is limited to two pages and Defendants may also file a
 7   combined two-page response.
 8
 9         IT IS SO ORDERED.
10
11         September 24, 2020
12
13                               ____________________________________
14                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               36
